DETAILED ACTION
Claims 1-10 are pending. Claims 1-10 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims have been recorded.

Response to Arguments
Applicant’s arguments filed on 7/20/2022 have been fully considered but they are not persuasive.

Regarding Applicant’s Arguments 

Applicant arguments are in regards to the newly presented amendments particularly “when the vehicle is stopped”. And is fully addressed with the rejections provided in the claims. 


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The claim of this instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim of copending Application.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

	Double Patenting Rejections will not be revisited and be held in abeyance until allowable subject matter is to be found.
	
Instant Application
Patent US 10,286,953
Claims:
1. A tire windup compensation system for a vehicle comprising: a power-steering motor configured to provide steering torque to front wheels of the vehicle; a steering-wheel torque sensor; and a controller coupled to the power-steering motor and steering-wheel torque sensor, the controller programmed to, in response to a-completion of a park-out event in which the vehicle is stopped, modify power-steering motor steering torque to substantially match steering-wheel torque to compensate for tire windup, and reduce at varying rates over a predetermined period of time power-steering motor torque from the steering-wheel torque to zero.

2-3. (Cancelled)

4. (Currently Amended) The tire windup compensation system of claim 3 wherein the varying rates have an initial rate and a final rate and the initial rate has faster torque reduction than the final rate.

5. (Cancelled)

6. (Original) The tire windup compensation system of claim 1 wherein the controller is further programmed to maintain power-steering motor torque until receiving an indication of vehicle acceleration.

7. (Currently Amended) A vehicle comprising: a pair of turnable wheels with tires disposed therearound; a steering system having steering linkage connecting a steering wheel to the pair of turnable wheels, the steering system having a steering-wheel torque sensor configured to monitor steering-wheel torque, a power-steering motor coupled with the steering linkage configured to provide torque into the steering system to turn the pair of turnable wheels, and a power-steering motor torque sensor configured to monitor power-steering motor torque; and a controller programmed to control the steering system to perform an autopark maneuver and, upon sensing a driver providing torque to the steering wheel, stop the autopark maneuver and control the power-steering motor to maintain torque on the steering system to compensate for tire windup accumulated during the autopark maneuver, and ramp down the torque being provided to the steering system by the power- steering motor at a controlled variable rate over time to prevent steering wheel snap.

8. (Original) The vehicle of claim 7 wherein the autopark maneuver is a park-out event.

9. (Original) The vehicle of claim 7 wherein the controller is further programmed to maintain torque on the steering system until the vehicle accelerates.

10. (Cancelled)
Claims:
1. A vehicle comprising: a power-steering motor configured to provide steering torque; a motor-torque sensor configured to detect torque being supplied by the power-steering motor; a steering-wheel torque sensor; and a controller programmed to, in response to the steering-wheel torque sensor detecting a torque being applied to the steering-wheel during an autopark event, end the autopark event and subsequently reduce the power-steering motor steering torque at varying rates over a predetermined period of time.

2. The autopark system of claim 1 wherein the controller is further programmed to return the operation of the power-steering motor to provide steering torque based on driver input to the steering wheel to steer the vehicle.

3. The autopark system of claim 2 wherein the controller is further programmed to return the operation of the power-steering motor to provide steering torque based on driver input to the steering wheel to steer the vehicle upon receiving an indication of driver initiated acceleration.

4. The autopark system of claim 1 wherein the torque being applied to the steering-wheel during an autopark event is at or above a threshold torque value.

5. The autopark system of claim 1 wherein the autopark event is a park-out event.

6. A vehicle comprising: a motor configured to provide power-steering torque; a first sensor configured to detect the power-steering torque; a steering wheel; a second sensor configured to detect torque applied to the steering wheel; and a controller programmed to, in response to the second sensor detecting torque applied to the steering wheel, end an autopark event and then controllably reduce the power-steering torque to zero at varying rates over time.

7. The vehicle of claim 1, wherein the varying rates includes an initial rate and a final rate, the initial rate having a faster torque reduction than the final rate.

8. The vehicle of claim 6, wherein the varying rates includes an initial rate and a final rate, the initial rate having a faster torque reduction than the final rate.


	
A patentee or applicant may disclaim or dedicated to the public the entire term, or any terminal part of the term of a patent. 35 U.S.C. 253.  The statue does not provide for a terminal disclaimer of only a specified claim or claims.  The terminal disclaimer must operate with respect to all claims in the patent.  MPEP 804.02.   

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai 6,131,693 as applied to claim above, and further in view of Lavoie US 20150134201.
Regarding claim 1, Mukai and Lavoie teach a tire windup compensation system for a vehicle comprising: 
a power-steering motor configured to provide steering torque to front wheels of the vehicle; (Mukai Fig.1 #10; Fig.1 for claim 7)
a steering-wheel torque sensor; and (Mukai Fig.1 #12)
a controller coupled to the power-steering motor and steering-wheel torque sensor, (Mukai Fig.1 #20)
modify power-steering motor steering torque to substantially match steering-wheel torque to compensate for tire windup, and (Mukai Col. 8 line 55; The damping correction is achieved for the purpose of providing a damping effect on the steering wheel by applying a steering assist force or torque in a direction opposite to the direction of a steering-wheel returning force, such as the tire spring component [i.e. tire windup])

reduce at varying rates over a predetermined period of time power-steering motor torque from the steering-wheel torque to zero. (Mukai Col.8 line 55; The damping [definition of damping: a reduction of amplitude to zero over a period of time. i.e. mechanical impulse dampening] correction is achieved for the purpose of providing a damping effect on the steering wheel. Because the front wheel load and the resulting tire spring component become small when the vehicle is starting in the forward direction or it is moving forward or advancing with accelerated velocity [all are a function of time i.e. period of time of moving forward], the steering-wheel returning force and the resulting amount of steering wheel return motion are small. Thus, the damping effect is decreased [reduce power-steering at varying rates over period of time moving forward].)
Regarding the controller programmed to, in response to a completion of a park-out event. Lavoie teaches (para 8; The controller would then be programmed to modify an output of the motor in response to the steering component movement data and motor current to reduce the effect of tire windup resulting from the parking event. Also para 4; Tire windup may be more pronounced when a vehicle is not moving, or moving slowly, such as when the vehicle is parking. the tire windup may snap the steerable wheels and/or steering wheel to a different angle then the final desired location, or may leave the steering system locked in a position under load.).  
Regarding in which the vehicle is stopped. Lavoie teaches (para 4. Tire windup may be more pronounced when a vehicle is not moving i.e. stopped) 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Mukai in view of Lavoie for the purpose of the controller would then be programmed to modify an output of the motor in response to the steering component movement such that the claimed invention as a whole would have been obvious. 

Regarding claim 4, Mukai and Lavoie teach all of the limitation of claim 1 and further teaches wherein the varying rates have an initial rate and a final rate and the initial rate has faster torque reduction than the final rate. (Mukai Col.8 line 55, damping effect is decreased [i.e. initial rate is faster for the damping effect to decrease])

Regarding claim 6, Mukai and Lavoie teach all of the limitation of claim 1 and further teaches wherein the controller is further programmed to maintain power-steering motor torque until receiving an indication of vehicle acceleration. (Mukai Col.3 line 12; The electric power steering apparatus of the foregoing construction can properly correct the steering assist torque in accordance with acceleration and deceleration of the vehicle.) Also Col.5 line 60, The front wheel load calculating section 52 determines (or estimates) by calculation a change in the vehicle load (or a change in the tire spring component) applied to the front wheels 9 (FIG. 1) on the basis of the acceleration or deceleration dV; Also Col.2 line 7; The steering torque to be exerted in conjunction with a start of the vehicle in the forward direction)

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai as applied to claim above, and further in view of Shimizu US 6,275,754.

Claim 7 is rejected using the same rejections as made to Claim 1. Mukai and Lavoie teach all the limitations of claim 7 but does not explicitly teach stop the autopark maneuver and control the power-steering motor to maintain torque on the steering system to compensate for tire windup accumulated during the autopark maneuver, and  

ramp down the torque being provided to the steering system by the power-steering motor at a controlled variable rate over time to prevent steering wheel snap. (Mukai Col.8 line 55; The damping [definition of damping: a reduction of amplitude to zero over a period of time. i.e. mechanical impulse dampening] correction is achieved for the purpose of providing a damping effect on the steering wheel. Because the front wheel load and the resulting tire spring component become small when the vehicle is starting in the forward direction or it is moving forward or advancing with accelerated velocity [all are a function of time i.e. period of time of moving forward], the steering-wheel returning force and the resulting amount of steering wheel return motion are small. Thus, the damping effect is decreased [reduce power-steering at varying rates over period of time moving forward].)

However, Shimizu teaches Col.7 line 37; the automatic parking control is canceled upon detection of a steering torque equal to or larger than a predetermined value by the steering torque detecting means [tire windup accumulated during autopark].  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Mukai and Lavoie in view of Shimizu such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of improving automatic steering. 

Regarding claim 8, Mukai and Lavoie teach all of the limitation of claim 7 and further teaches wherein the autopark maneuver is a park-out event. [intended up, cars park.  It is noted that if the car is not parked, the claim would not work? i.e. making a turn then changing mind in the opposing direction i.e. tire windup.]

Claim 9 is rejected using the same rejections as made to claim 6.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664